NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0529-20

IN THE MATTER OF THE
BIERSTADT PAINTINGS
CHARITABLE TRUST,
DATED OCTOBER 6, 1919
BETWEEN DR. JONATHAN
ACKERMAN COLES,
GRANTOR, AND THE CITY
OF PLAINFIELD, TRUSTEE.


                Submitted June 7, 2021 – Decided July 20, 2021

                Before Judges Currier and Gooden Brown.

                On appeal from the Superior Court of New Jersey,
                Chancery Division, Union County, Docket No.
                C-000072-20.

                Rainone Coughlin Minchello, LLC, attorneys for
                appellant City of Plainfield (David L. Minchello and
                Brian P. Trelease, on the briefs).

                Schiller, Pittenger & Galvin, PC, attorneys for
                respondent Scotch Plains Baptist Church (Richard M.
                Cohen, on the brief).

PER CURIAM
      In 1919, J. Ackerman Coles, a well-known doctor, art collector and

philanthropist, gifted inter vivos two paintings to the City of Plainfield (City).

The paintings by Albert Bierstadt are held in a charitable trust by the City and

have been displayed in the City's library and municipal building. The City

contends that one of the paintings – "The Landing of Columbus" – depicts racial

themes and undertones. Therefore, the City instituted this lawsuit, requesting a

modification of the trust so it can sell the paintings.

      The trial court found the paintings were donated for their historical and

artistic value in memory of Coles' father. And there was no indication that Coles

intended for the trustee to sell the works. Therefore, the court denied the City's

application. We affirm.

      As stated, Coles offered the two eight-by-twelve-foot masterpiece

paintings to the City in a charitable trust with the City acting as trustee. The

second painting – a landscape – is entitled "Autumn in the Sierras." The City

does not contend that work is controversial.

      Coles offered the paintings in memory of his father, Dr. Abraham Coles,

who was born in Scotch Plains and was a teacher in Plainfield before he became

a physician and surgeon.      In the letter to the City offering the gift, Coles

described Bierstadt as a "world renowned artist" and referenced his works then


                                                                            A-0529-20
                                         2
displayed in the Metropolitan Museum of Art in New York City and the

Corcoran Gallery in Washington D.C. In discussing the "Columbus" painting

and a companion painting to the "Sierras" work, Coles stated that "[f]ew

paintings, if any, of modern date equal in beauty, merit and historic value . . . ."

         On the same day, the Common Council of Plainfield issued a resolution

on behalf of the people of the City, accepting the paintings and thanking Coles

"for his very generous and thoughtful gift . . . ."

         The following day, a newspaper article reported on the donation, noting

the paintings' value of $70,000. The article stated that Councilman Charles S.

Sminck "declared [the paintings] were an expression of intellectual and artistic

temperament of a man who made his personality felt in this community many

years ago." Sminck spoke of "the historic value" of the "Columbus" painting

and "said that arrangements should be made for placing these paintings where

they could be viewed by the lovers of art and an inspiration to the youth of our

city."

         One hundred years later, the City filed a verified complaint and order to

show cause seeking a modification of the trust under the cy pres doctrine and

N.J.S.A. 3B:31-29(a). The City asserted the "Columbus" painting contained

"racist implications" and "to display it in a public forum in a community


                                                                              A-0529-20
                                         3
comprised mostly of people of color [would] only continue[] to cause irreparable

harm."

      The City further alleged that the "Columbus" painting "no longer provides

aesthetic enjoyment to the community" and is a "source of constant controversy"

and therefore the charitable purpose of the trust is impracticable. The City

contended the only remedy was judicial modification of the trust pursuant to the

cy pres doctrine to enable a sale of both paintings. The City advised the proceeds

from the sale would be held in trust by the Plainfield Promise, a charitable

organization that would use the money to create a financial literacy program for

the City's youth, create a college scholarship fund for City residents, and

establish and construct the "Plainfield Center of Excellence", a recreational

educational facility.

      Although the City concedes the "Sierras" work is not offensive, the City

also seeks its sale, asserting the municipality does not have the economic

resources to maintain and protect the "highly valued" paintings.        In 2016,

"Columbus" was appraised at $15 million dollars, and "Sierras" was valued at

$4.5 million dollars.

      The City notified the Attorney General's office of the litigation. In a

September 2, 2020 letter to the court, the Deputy Attorney General stated:


                                                                            A-0529-20
                                        4
             In light of the current social climate, the racist themes
             depicted by the Landing of Columbus, and the costs
             related to displaying, storing, and protecting the
             Bierstadt Paintings, this Office agrees that it has
             become impracticable for the City of Plainfield to
             display the Biersatdt [sic] Paintings and does not object
             to the sale of the Bierstadt Paintings and the
             repurposing of the proceeds for the benefit of the
             citizens of the City of Plainfield in accordance [with]
             N.J.S.A. 3B:31-29 and the cy pres doctrine.
             Nevertheless, while we acknowledge that the plan to
             use the proceeds from the sale in accordance with the
             Plainfield Promise is well-intentioned, we are uncertain
             whether such use would be as near as possible to what
             the Grantor intended. Thus, we take no position on the
             use to be made of the proceeds from the sales of the
             Bierstadt Paintings.

             We recognize that under both N.J.S.A. 3B:31-29 and
             the common law cy pres doctrine, only the [c]ourt may
             modify the will after consideration of the facts and
             circumstances presented.        [Howard Sav. Inst. of
             Newark, N.J. v. Peep, 34 N.J. 494 (1961); Cinnaminson
             Twp. v. First Camden Nat'1 Bank & Tr. Co., 99 N.J.
             Super. 115, 127-29 (Ch. Div. 1968)]. Thus, we leave
             the ultimate decision on the modification of the Trust,
             the sale of the paintings, and the use of the proceeds to
             the discretion and sound judgment of the [c]ourt.

      A representative of the Scotch Plains Baptist Church also submitted a

letter to the court. 1 In the letter, the church representative referred to Coles' will,


1
  During oral argument on the order to show cause, the City informed the court
that the Baptist Church was a beneficiary under Coles' will. Coles died in 1925.


                                                                                 A-0529-20
                                           5
as well as a prior lawsuit Coles brought against the City of Newark when it

attempted to move and replace a statue Coles had gifted to Newark. 2 The letter

stated:

             The reason I believe this court is in session today is to
             try and attempt to determine what J.A Coles' intentions
             were when he donated the art work. In the case above,
             Newark was trying to move the statue to a slightly less
             prominent area of Lincoln Park and replace it with a
             World War I memorial. J.A Coles sued the city as he
             felt his gift honoring his father was being arbitrarily
             removed after both the donor and the City felt its
             original location was optimal. If J.A Coles would sue
             the City of Newark for attempting to relocate a
             memorial to his father, do you believe he would turn a
             blind eye toward the City of Plainfield's attempt to sell
             the two paintings?

             I really don't know where one stands on the exploits of
             Christopher Columbus. I believe as public sentiment
             toward Columbus has soured, the City of Plainfield sees
             this as an opportunity to cash in by selling two
             masterpieces that were given to the City to hold in trust
             for public enjoyment. If the City feels such moral
             contempt for the scene depicted in the paintings, then
             why don't they donate the masterpieces to the
             Smithsonian or some other accepting museum?

             If the City's intention, and I think it is, is to sell the
             paintings and use the proceeds for something other than
             J.A Coles' wishes, then I believe the funds that are

The City's attorney stated Coles did not have any children and there were no
longer any living heirs.
2
    Coles v. City of Newark, 95 N.J. Eq. 73 (Ch. Div. 1923).
                                                                          A-0529-20
                                         6
generated from the sale should be remanded to J.A
Coles' estate. J.A Coles ultimately left his estate in
[nineteen] shares to at least [eleven] charities around
the world. In his will, J.A Coles was very specific on
how each heir could use their inheritance. In many
cases the recipients were instructed to invest the
principal and use the interest to carry on. I believe J.A
Coles had a vision that his gifts had a story to tell while
in some cases also honoring a great man that he both
loved and respected. And he set his gifts up that they
would become eternal flames.

I believe there is enough information about Dr. J.A
Coles, that a prudent man would have the ability to
determine his wishes regarding the many legacies he
had the opportunity to bestow during his lifetime. I
have enclosed with this letter J.A. Coles [sic] last will
and testament, an article from the Courier news about
the Bierstadt donation from 1919 and several articles
about Coles and past sale attempts by the City of
Plainfield.

As the court attempts to render an equitable decision on
what to do, I believe that if Dr. Coles wanted to write
The City of Plainfield a check in honor of his father he
would have done so. The fact that the two masterpieces
have increased in value brings us to the point we are
today. However, it is our belief that funding special
projects, no matter how appealing is irrelevant in this
case. If the City of Plainfield feels they can no longer
serve as a Trustee and if their only recourse is a sale of
the paintings, then the court should either find a new
Trustee or use J.A Coles' last will and testament to
determine what his wishes would be with regard to the
proceeds of the sale. I then believe the court would
determine that the proceeds would be split amongst the
many charitable institutions that to this day remain J.A.
Coles' legal heirs.

                                                              A-0529-20
                            7
No one from the church appeared at the hearing. 3

        Following oral argument, Judge Robert J. Mega, P.J. Ch., issued a well-

reasoned oral opinion. In addition to the church letter, the judge considered

Coles' will, a 1986 memorandum from the City Solicitor addressing a potential

sale of the paintings, and a 1987 letter authorizing the exhibition of the Bierstadt

paintings in the New York Society Historical Society Museum. 4

        In considering the intent of Coles' gift, Judge Mega found:

              These paintings were donated . . . for their artistic and
              historical value in the memory of [Coles'] father. Now,
              I respect the fact that some people may disagree as to
              whether it's artistic or whether it contains value, but
              where one disagrees, others may agree.

              And again, it's not this [c]ourt's job at this point to
              determine anything but the intent of the donor. Plaintiff
              does not sufficiently demonstrate why the paintings
              could not be placed in a different location such as a
              museum, and as the prior letter said, displayed as the
              Plainfield, New Jersey Bierstadt Paintings; to display
              their historical value, rather than selling them.

        The judge stated further:

              [I]t's apparent from the extrinsic evidence that this
              [c]ourt has examined th[at] Coles would not have
              intended to have the paintings sold. It appears that
              Coles' will evidences specific intent in the way he

3
    The church submitted a brief in the appeal.
4
    The paintings were displayed as the "Plainfield, New Jersey Collection."
                                                                              A-0529-20
                                         8
devised the shares with specific instructions [and] also
the way that he donated things . . . [of] value donated
from the Coles family and simply not something that
they could have liquidated and donated money.

The extrinsic evidence also demonstrates to this [c]ourt
that Coles' specific intent to donate the Bierstadt
Paintings for their artistic beauty and historical value
was in memory of his father.

Again, that was their interpretation a[t] the time of the
donative intent. To Coles, the intrinsic value of the
paintings [was] beyond their monetary worth. There is
no indication that Coles . . . would have wanted the
paintings to be sold.

The [c]ourt is following the policy of preserving the
charitable trust where possible. The preservation of the
Bierstadt Paintings is possible and not impractical. If
the City . . . finds the paintings' current location
offensive, they are permitted to relocate the paintings
or donate them to a museum to follow the honor of Dr.
Coles' father[.]

      ....

There are practical channels here where Plainfield can
remain as the owner, donate them outside of the City or
have them out of the City that could be explored to keep
the donative intent in the memory of Dr. Coles alive and
well.

      ....

[W]hat did the donor want? Clearly, he wanted to
donate it, displayed in memory of his father to preserve
the works of his father.


                                                            A-0529-20
                           9
            By liquidating them, that would be gone. There is no
            oversight as the [Attorney General]'s office had pointed
            out. There is no oversight . . . as to how practically
            . . . money [would ]be managed . . . [,] how would it be
            set up. . . . [I]t doesn't appear to be practical to have
            these items liquidated and the trust be commissioned, if
            you will when the items can be clearly sent and
            displayed in the memory of . . . his father as part of the
            Plainfield, New Jersey Bierstadt Collection.

            Accordingly, the [c]ourt when I looked at this art as it
            is purported to be art, again, I'm not an art afficionado,
            but that's what it was donated as, and clearly these
            paintings have an extreme value worth millions of
            dollars but the worth of those paintings even by 1919
            standards was valued at $70,000 where if the Coles
            family wanted these paintings liquidated, they could
            have sold them and given [the City] the $70,000. They
            didn't. [Coles] donated them in the memory of [his
            father] . . . .

            So, it appears to this [c]ourt that Coles [sic] . . . donative
            intent of the Bierstadt Paintings was for what Coles
            believed to be its artistic[] beauty, historical value, and
            inspiration for the youth in the memory of his father.

            It all comes down to that; what the donor's intent was
            when they were donated. So, [the City's] order to show
            cause for judicial modification of the charitable trust is
            denied based on all of the aforesaid readings and
            evidence and application of the case law. . . .

      On appeal, the City asserts the trial court erred by failing to modify the

charitable trust to allow it to sell the two paintings and use the proceeds to fund

the Plainfield Promise.


                                                                             A-0529-20
                                        10
      In reviewing a summary action conducted pursuant to Rule 4:67, we use

the substantial credible evidence standard. See O'Connell v. N.J. Mfrs. Ins. Co.,

306 N.J. Super. 166, 172-73 (App. Div. 1997) (applying substantial credible-

evidence standard in reviewing a decision from a summary action). "Findings

by the trial judge are considered binding on appeal when supported by adequate,

substantial and credible evidence." Rova Farms Resort, Inc. v. Investors Ins.

Co. of Am., 65 N.J. 474, 484 (1974). "Our review of a trial judge's legal

conclusions is de novo." Walid v. Yolanda for Irene Couture, Inc., 425 N.J.

Super. 171, 179-80 (App. Div. 2012) (citations omitted).

      It is undisputed that the City holds these paintings as trustee of a charitable

trust. "A gift for the benefit of an indefinite number of persons, by bringing

their minds or hearts under the influence of education or religion, among other

purposes, is a charity in the legal sense." Wilber v. Owens, 2 N.J. 167, 174

(1949).   "A trust is charitable if the subject property is devoted to the

accomplishment of purposes which are beneficial . . . to the community." Ibid.

See N.J.S.A. 3B:31-22(a) (defining a charitable trust as "one that is created for

the relief of poverty, the advancement of education or religion, the promotion

of health, governmental or municipal purposes, or other purpose the

achievement of which is beneficial to the community").


                                                                               A-0529-20
                                        11
      The City contends the "Columbus" painting can no longer be displayed

because of the "social ramifications of maintaining such a controversial and

offensive painting in a majority, minority city." It states the painting "no longer

provides aesthetic or artistic pleasure to the City." Therefore, the City requested

that the trial court invoke the cy pres doctrine.

      The cy pres doctrine is a "judicial mechanism for the preservation of a

charitable trust when accomplishment of the particular purpose of the trust

becomes impossible, impracticable or illegal." Sharpless v. Medford Monthly

Meeting of Religious Soc. of Friends, 228 N.J. Super. 68, 74 (App. Div. 1988)

(citing Howard Sav. Inst. v. Peep, 34 N.J. 494, 500 (1961)). The doctrine is

codified in N.J.S.A. 3B:31-29(a), which states that:

            if a particular charitable purpose becomes unlawful,
            impracticable, impossible to achieve, or wasteful: (1)
            the trust does not fail, in whole or in part; (2) the trust
            property does not revert to the settlor or the settlor's
            estate; and (3) the court may modify or terminate the
            trust by directing that the trust property be applied or
            distributed, in whole or in part, in a manner consistent
            with the settlor's charitable purposes.

            [N.J.S.A. 3B:31-29(a).]

      If a "settlor manifests an intent to devote the trust to a charitable purpose

more general than the frustrated purpose, a court may apply the trust funds to a

charitable purpose as similar as possible to the particular purpose of the settlor

                                                                             A-0529-20
                                        12
instead of allowing the trust to fail." Sharpless, 228 N.J. Super. at 74 (citing

Howard Sav. Inst., 34 N.J. at 500-01).

      The court must determine whether the settlor "would . . . have wanted the

trust funds devoted to a like charitable purpose, or would [the settlor] have

wanted them withdrawn from charitable channels." Ibid. (citation omitted).

However, because a settlor rarely contemplates the non-fulfillment of a trust,

"the court must make an educated guess based on the trust instrument and

relevant extrinsic evidence as to what [the settlor] would have intended had he

been aware of the contingency which has frustrated the exact effectuation of

[the] expressed intent." Ibid.

      Therefore, in applying the cy pres doctrine, a court must make two

determinations.    First, a court must determine if accomplishment of the

particular purpose of the trust has become impossible, impracticable or illegal.

Howard Sav. Inst., 34 N.J. at 500. If the court makes such a finding, it can apply

the trust funds to a charitable purpose as nearly as possible to the particular

purpose of the settlor if there was a general intent to promote charity. Id. at 501.

      Judge Mega considered and rejected the City's argument that it was

impracticable to retain the paintings, stating "[the City] does not sufficiently




                                                                              A-0529-20
                                        13
demonstrate why the paintings could not be placed in a different location such

as a museum . . . ."

      We are not convinced by the City's argument that current social

perceptions of Columbus render the continued ownership of the paintings

impracticable. The City is free to display the painting in any location it chooses.

Even if the City decides not to display the painting, it can be donated to a

museum where it can be appreciated and valued for its artistic value – consistent

with the original intent behind the donation. Clearly, the appraised value of the

painting reflects it remains a highly coveted work of art.

      We are satisfied that Judge Mega supported his finding with substantial

evidence that plaintiff has not demonstrated the accomplishment of the trust has

become impossible, illegal, or impractical. Therefore, although we need not

consider the second prong under the cy pres doctrine, we will do so briefly.

      If the City was able to establish the impracticability test, the paintings can

only be sold if a court finds that Coles originally donated them with the general

intent to promote charity. Because the City has not demonstrated that intent, cy

pres cannot be applied to modify the trust.

      The letter offering the paintings to the City states that the donation is in

memory of Coles' father. The letter refers to the beauty, merit, and "historic


                                                                              A-0529-20
                                       14
value" of the "Columbus" painting. Coles included a passage from the American

short story writer Washington Irving's book "Life of Columbus."

      In its resolution accepting the works, the City stated the paintings should

be displayed where "they can be viewed by the lovers of art and serve as an

inspiration to the youth of our city." The City has not presented any evidence

to support a finding of a general charitable intent. If Coles intended to support

education in the community, as the City asserts, he would likely have made a

monetary donation or bequest, not an inter vivos gift of two masterpiece

paintings valued by him higher than any dollar amount.

      Judge Mega also found a prior case regarding a donation made by Coles

to be instructive of the philanthropist's intent here. That litigation arose after

Coles gifted the City of Newark a statue in 1895 – called "The Indian Group."

Coles, 99 N.J. Eq. at 74. When Newark decided to move the statue from its

original position in a park to a "slightly less prominent site in the park, " Coles

instituted suit to enjoin the move. Ibid.

      The court found that when Newark became the trustee for the public,

Coles lost all property rights in the statue and Newark could move it to another

location. However, the court warned that if Newark were to dispose of the statue




                                                                             A-0529-20
                                       15
by sale "or demolish it, arbitrarily, [that] would be an abuse of the trust the city

owes the public, and would be enjoined . . . ." Ibid.

      The case is illustrative of Coles' intent as he attempted to enjoin Newark

from simply moving a statue from one location within a park to another area in

the same park. Given this precedent, it is highly unlikely that Coles would be

amenable to the sale of the paintings treasured by him and donated to the City

in the memory of his father.

      There is ample evidence in the record to support Judge Mega's finding that

Coles donated the paintings as art to be viewed and enjoyed by the community.

To liquidate the trust and use the proceeds for education is not consistent with

that intent.

      Any further arguments not addressed are without merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                              A-0529-20
                                        16